DETAILED ACTION
Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application contains claims directed to the following patentably distinct species: Species A: FIG. 3A. Species B: FIG. 5A. Species C: FIG. 7A. Species D: FIG. 8A. The species are independent or distinct because the inclination adjusting mechanisms are distinct from each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that Claims 1-3 and 9-12 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., employing different search queries). The distinct and not obvious variants of the support portions and other structures around the support portions require different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Dohyun Ahn (Reg. No. 63,237) in October 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652